Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered October 31, 1995, convicting him of robbery in the first degree (seven counts) and attempted robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence, identification testimony, and his statements to law enforcement authorities.
Ordered that the judgment is affirmed.
The defendant’s contention that he was arrested without probable cause is without merit, since probable cause for an arrest may be predicated upon photographic identifications of the defendant by several victims (see, People v Stays, 265 AD2d 585).
The defendant failed to preserve for appellate review his challenges to various remarks made by the prosecutor during summation, as he did not object to such remarks (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818; People v Scotti, 220 AD2d 543). In any event, the prosecutor’s comments were responsive to the defense counsel’s comments (see, People v Galloway, 54 NY2d 396) and did not attempt to appeal to the sympathies and fears of the jury.
The defendant’s contentions regarding the court’s charge to the jury are similarly unpreserved for appellate review, as defense counsel failed to object to the charge (see, CPL 470.05 *394[2]; People v Udzinski, 146 AD2d 245). In any event, the court’s charge, when read as a whole, instructed the jury on the proper law and burden of proof to apply (see, People v Fields, 87 NY2d 821; People v Brown, 220 AD2d 606). Florio, J.P., O’Brien, H. Miller and Townes, JJ., concur.